STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                               NO.    2022    KW    0313

VERSUS


KYLE    JAMAR     HARRY                                                       JULY    18,    2022




In   Re:         Kyle    Jamar     Harry,     applying for       supervisory writs,               22nd
                 Judicial       District      Court,    Parish   of    Washington,          No.    06-
                 CR9- 94605.




BEFORE:          HOLDRIDGE,        PENZATO,     AND    LANIER,   JJ.


        WRIT     DENIED.


                                                 GH
                                                 AHP
                                                WIL




COURT      OF   APPEAL,       FIRST   CIRCUIT




           1.;- z
        DEPUTY     CLERK      OF   COURT
                 FOR    THE   COURT